Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a final Office action in response to a non-final Office action filed on 10/27/22, in which claim 16 was amended, claims 26-28 were canceled and claim 35 was added.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-25 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites “a region of the cavity that lies downstream of the insert part is filled last with the plastics material and therefore flow fronts of the plastics material meet in the region and a weld line then forms in the region" and it is unclear what region of the cavity is filled last with the plastics material because all of the cavity lies downstream of the insert.  Also, by reciting “the region” in this phrase it is unclear whether the region referred to is a region of the cavity or of the partial region or gate region.  Claims 17-25 and 35 are similarly unclear as claim 16 because they depend from claim 16, therefore all claims are unclear.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koch et al (GB 1421519).
For claims 16 and 18, Koch et al teach a device for producing a component from a plastics material by injection moulding, the device comprising: two mould halves (Fig. 2 – elements 10a & 10B) that can be pressed together releasably and, in a pressed-together state, form at least one gate region (elements 14/15) and at least one common cavity (element 12) for moulding the plastics material, wherein the gate region is fluidically connected to the cavity to introduce the plastics material into said cavity (Figs 1 & 2, pg 2 lns 5-12 & 51-57), wherein at least one insert part (element 17 formed with the tapering channel portion 21 and the outlet channel portion 20) is provided which is arranged at least partially in a partial region of the gate region (Figs 1 & 4 show the guide piece 17 having outlet channel portion 20 is arranged at least partially in a partial region of the recess 15), and wherein the insert part is formed to prevent or at least to impede flowing of the plastics material through the partial region and is configured to be inserted into different partial regions of the gate region (Examiner notes that pg 2 lns 57-63 & 68-72 state that the direction of entry of the material into the cavity is determined by the outlet channel portion 20 and the end of the channel portion 20 lies in the region 15 at different angle settings which implies that the solid, non-channel portion of guide piece 17 is configured to be inserted into different partial regions of the gate region and prevents flowing of the plastics material through the partial region).  Also, since Koch et al teach the cavity lies downstream of the insert (Fig. 1), the insert part would be formed such that a region of the cavity that lies downstream of the insert part would be filled last with the plastics material and therefore flow fronts of the plastics material would meet in the region and a weld line would then form in the region.
For claim 17, Koch et al teach the form of the insert part is adapted to the form of the partial region of the gate region and at least partially fills the partial region (Figs 1 & 4 show the guide piece 17 is adapted to the form of the partial region of the gate region and at least partially fills the partial region).
For claims 19-22, Koch et al teach the insert part is fastened by at least one fastening means in the gate region; the insert part comprises the at least one fastening means and the fastening means is fastened to a mould half; a mould half comprises the at least one fastening means and the insert part is fastened to the fastening means; and the insert part is fastened releasably or non-releasably in the gate region (Figs 2 & 3, pg 2 lns 78-82, Examiner interprets the fastening means to be grub screw 24 and the frictional force it develops between bolt 18, which includes the head of the bolt – guide piece 17, and bore 19, which is part of mould half 10a).
For claim 23, Koch et al teach the gate region is formed in the shape of a fan (Figs 1 & 4, pg 2 lns 68-69).
Claim Rejections - 35 USC § 103                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al (GB 1421519) in view of Applicant’s recitation of well known art in the disclosure.
Koch et al teach the invention as discussed above.  In addition, Koch et al teach the direction of entry of the injection material into the mould cavity in a mould influences distribution of the injection material in the cavity (pg 1 lns 29-34).
Koch et al do not teach the device is used in the production of cylinder housings; and the device is used in the production of cylinder housings for concentric slave cylinders. 
However, Applicant’s recitation of well known art in the disclosure teaches the production of cylinder housings for concentric slave cylinders by injection molding (pg 1 ln 21 to pg 2 ln 5) and weld line formation in the region of the cavity in which the plastic compound last converges (pg 2 lns 20-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Applicant’s recitation of well known art in the disclosure with those of Koch et al by the using Koch et al’s device in the production of cylinder housings for concentric slave cylinders in order to optimize distribution of the injection material in the cavity to maximize product quality.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Koch et al (GB 1421519).
Koch et al teach the invention as discussed above.  In addition, Koch et al teach one of the two mould halves includes an injection channel (element 14).
Though Koch et al do not explicitly teach one of the two mould halves includes a nozzle, the plastics material being injected out of the nozzle and into the cavity, wherein the insert part is positioned downstream of the nozzle, Koch et al do teach an initial section of the injection passage, remote from the mold cavity, for the attachment of an injection nozzle, may remain immovable (pg 1 lns 60-64) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have one of the two mould halves include a nozzle, the plastics material being injected out of the nozzle and into the cavity, wherein the insert part is positioned downstream of the nozzle in order to use an integrated assembly for controlling the plastics material flow. 
Response to Arguments
Applicant's arguments filed 10/27/22 have been fully considered but they are not persuasive.
Applicant asserts that Koch does not disclose or suggest the amended language of claim 16, that is “the insert part is formed to prevent or at least to impede flowing of the plastics material through the partial region such that a region of the cavity that lies downstream of the insert part is filled last with the plastics material and therefore flow fronts of the plastics material meet in the region and a weld line then forms in the region".
Examiner, however, points out that upon further considering the amended language of claim 16 since we discussed a proposed version of it in our 10/11/22 interview, he realized that all of the cavity lies downstream of the insert so it is unclear what region of the cavity is filled last with the plastics material.  Also, by reciting “the region” in this language it is unclear whether the region referred to is a region of the cavity or of the partial region or gate region.  Further, given these issues, Koch reads on the amended language of claim 16 since all of their cavity lies downstream of the insert. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743